Citation Nr: 1706531	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 2003 to April 2004, from June 2004 to June 2005, and from May 2007 to May 2008.  His military awards include the Iraq Campaign Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2009.  However, the Board finds that the November 2009 VA examination is inadequate for adjudication purposes and, therefore, additional VA medical examinations and opinions are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  In that regard, the Board notes that while the examiner diagnosed the Veteran's stomach disability as status post-surgery for intussusception with residual scar, and diagnosed the Veteran's skin disability as eczema and acne, the examiner did not provide a nexus opinion regarding the nature and etiology of the Veteran's disabilities.  

The Board notes that the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, and also indicates that the disability or signs and symptoms of disability may be associated with active service.  In that regard, the Veteran indicated that he began having skin symptoms after his second deployment when he worked in Mortuary Affairs.  See Bd. Hrg. Tr. at 8.  Additionally, the Veteran stated that he was exposed to burn pits and fuel farms.  Id. at 4.  The Veteran also contends that his skin rash may be due to an undiagnosed illness.  See December 2013 VA Form 119.

Similarly, the Veteran stated that he began having stomach problems after his second deployment when he was around human remains.  See Bd. Hrg. Tr. at 9.  Notably, the Veteran stated that he noticed blood in his stool during service, and that it got worse after separation.  Id. at 11.  In fact, the Board notes that the Veteran had surgery for his stomach disability shortly after service.  See August 2008 Operative Report.  However, the Board finds that the record does not contain sufficient information to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a the Board finds that new VA examinations should be provided in order to obtain nexus opinions regarding the Veteran's stomach and skin disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his stomach disability and for any current skin disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his current skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his skin disability. 

b)  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein. 

c)  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness, resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current stomach disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his stomach disability.

b)  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein. 

c)  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness, resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





